Per Curiam:

In an action by Bessie Derrick against the Atchison, Topeka & Santa Fe Railway Company to recover damages for the death of her husband, an express messenger, occasioned by the negligent operation of one of the defendant’s train's, an answer was filed setting up as a defense that the decedent, as a part of his contract of employment by the express company, agreed to release both companies from all liability for injuries received by him while in the discharge of his duties. This defense was demurred to, and the court sustained the demurrer. The defendant prosecutes error from that ruling. The question involved is the same as that presented in Sewell v. Railway Co., ante, p. 1, upon the authority of which case the ruling is affirmed.